Citation Nr: 0115240	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-16 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by headaches.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a kidney 
disability.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active duty from July 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky which denied entitlement to service 
connection for headaches, hearing loss, a back disability, a 
prostate disability, and kidney problems and granted service 
connection for malaria assigning a noncompensable evaluation 
effective January 21, 1999.  The veteran filed an NOD in 
February 2000.  The veteran was issued a statement of the 
case in March 2000 and a substantive appeal in July 2000.  
The veteran's malaria was not addressed in the March 2000 
statement of the case.  In his substantive appeal the veteran 
requested an increase in his evaluation for malaria and 
appealed the denial of service connection for a back 
disability, a disability manifested by headaches and a kidney 
disability.  

In his July 2000 substantive appeal to the Board, the veteran 
advanced the claim of entitlement to service connection for 
post traumatic stress disorder (PTSD).  This matter is hereby 
referred to the RO for appropriate action.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

On his claim for service connection disability compensation, 
dated in January 1999, the veteran reported that he has been 
treated by Dr. T.V.H. since 1988.  However, the claims folder 
does not include any private treatment records dated earlier 
than 1993.  Therefore, this case must be remanded for further 
development of the record.

Furthermore, the Board notes that, during the pendency of the 
veteran's appeal but after the case was forwarded to the 
Board, the President signed the "Veterans Claims Assistance 
Act of 2000," Pub. L. No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (VCAA), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  This liberalizing legislation is applicable to 
the veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  The VCAA also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.

The veteran filed his claim for VA disability compensation in 
January 1999.  The veteran contends that he suffers from 
headaches and kidney problems due to herbicide exposure while 
serving in Vietnam.  In addition, he claims that his back 
problems are a result of an incident of service and that his 
malaria is more severe than contemplated by the 
noncompensable evaluation.

Service medical records indicate that the veteran was seen 
once for a headache in September 1966, there was no diagnosis 
rendered.  The veteran was treated for malaria in June 1966.  
The service medical records are negative for treatment or 
diagnosis of back or kidney problems.  The veteran noted 
complaints of frequent or severe headaches in his June 1967 
Report of Medical History.  The veteran's separation 
examination dated June 1967 showed no diagnosis or clinical 
findings of headaches, back problems, kidney problems, or 
residuals of malaria.

Post-service private x-ray report from Pineville Community 
Hospital dated July 1993 revealed calcified cysts within the 
right kidney.

Private medical records dated October 1994 to March 1999 
indicate that the veteran was treated by T.L.H., M.D. for 
complaints of difficulty urinating and pain in his left foot 
and leg.  The physician noted that the veteran had sustained 
severe injuries as a result of a fall in a coalmine in 1979 
and had persistent disability in his pelvis and lower 
extremities as a result.  In addition, the physician 
indicated that the veteran had an injury to his urinary 
tract, which adversely affected his ability to void and post 
traumatic arthritis in his back, hips, and legs.  In June 
1996 it was noted that the veteran was incapable of doing any 
physical activity to include; standing; walking; lifting 30 
or 40 lbs. for any period of time what so ever as a result of 
his extensive injuries sustained in the 1979 accident.  In 
June 1998, the veteran's physician indicated that the veteran 
had rather dramatic neurological, neuromuscular, and 
orthopedic injuries to his lower extremities as a result of 
the 1979 accident.  

In his April 2000 substantive appeal, the veteran indicated 
that he underwent surgery at the VAMC in Lexington in October 
1999 due to kidney cancer.  These records are not in the 
veteran's claims file.

There has been no VA examination to determine the nature or 
etiology of the veteran's claimed disabilities.  While 
recognizing that an examination was not required if a claim 
was found to be not well grounded under prior law, under the 
new legislation it would appear that examinations and medical 
opinions are required in this case.

In addition, although the veteran has filed a notice of 
disagreement in response to the noncompensable rating 
assigned for his service-connected malaria, the RO has not 
sent the appellant a statement of the case with respect this 
increased rating.  For this reason, the claim for an 
increased raring must be remanded, as has been directed by 
the United States Court of Appeals for Veterans Claims in 
Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
identify all sources of treatment 
received for his claimed disorders, and 
also furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Appropriate steps 
should be taken to obtain any pertinent 
VA records (not already in the claims 
file), including a specific request for 
any records documenting treatment for 
kidney cancer at the VAMC in Lexington in 
1999.  All records obtained should be 
added to the claims folder.  The RO 
should also review the claims file and 
take appropriate steps to comply with all 
notice/assistance provisions of the VCAA.

2.  The veteran should be scheduled for 
special VA examinations for the purpose 
of ascertaining the nature and etiology 
of any current disabilities, to include a 
disability manifested by headaches, a 
back disability, and a kidney disability.  
It is imperative that the claims file be 
made available to and be examined by the 
examiners in connection with the 
examination.  Any indicated special tests 
and studies should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiners are 
requested to opine whether it is at least 
likely as not that any claimed disability 
that is currently present, to include a 
disability manifested by headaches, a 
back disability, or a kidney disability, 
is related to a disease or injury the 
appelant had in service or to exposure to 
herbicides in service.

3.  The RO must ensure that all all 
development and all notices required 
under the VCAA are properly completed.

4.  The RO should issue a statement of 
the case to the veteran addressing the 
issue of increased rating for his 
malaria.  The veteran should be clearly 
advised of the time limit in which to 
file a substantive appeal.

5.  After completion of the above, the RO 
should review the expanded record and 
determine whether the benefits sought can 
be granted.  If the claims remain denied, 
the veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The purpose of this REMAND is 
to obtain additional information, and to 
ensure that all due process requirements 
are met.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purpose of this remand is to obtain additional 
information, and to ensure that all due process requirements 
are met.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




